Citation Nr: 1710686	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  06-28 424	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected cold injury residuals of the lower extremities. 

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected cold injury residuals of the lower extremities.

REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2009.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).    

The present appeal has a complex procedural history, which includes prior actions by both the Board and the United States Court of Appeals for Veterans Claims (Court).  Most recently, by a decision dated October 5, 2016, the Board, among other things, denied service connection for disabilities of the right and left knees.

In this case, the Veteran's attorney submitted a motion for partial vacate of the October 5, 2016, Board decision to the extent it denied service connection for knee disabilities; and stated that the Board's action as to the other issues addressed in that decision be not disturbed.  In pertinent part, the attorney noted a request was submitted to the Board in June 2016 for copies of records pursuant to the Freedom of Information Act (FOIA), and a request for a 90 day extension after the FOIA request was satisfied to present additional evidence.  It was acknowledged that the Board provided records in response to the FOIA request in August 2016.  However, it was also contended that the Board's October 5, 2016, decision was less than 90 days from the date of this response; and no decision was made regarding the request for 90-day extension.  The attorney contended in light of these actions, a partial vacate was warranted pursuant to 38 C.F.R. § 20.904 to the extent that decision denied service connection for the knees.  The Board agrees that such a vacate is warranted in this case.

Accordingly, the October 5, 2016, Board decision's denial of service connection for disabilities of the right and left knees is VACATED.

In view of the Board's order vacating the October 5, 2016, decision's on the knee claims, the question involving whether service connection is warranted for these disabilities will be considered de novo, and a new decision on these issues will be rendered.  That decision will be entered as if the Board's October 5, 2016, decision on these issues had never been rendered.  



	                        ____________________________________________
	STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals


